On Application for Rehearing.
•Eenner, J.
The assignment of errors, filed herein before submission, was misplaced and not brought to our attention.
The error assigned in the failure of the judge a quo to comply, in his sentence, with the requirement of Section 2 of Act 112 of 1890, which requires the judge to state at time of sentence “ that it is subject to the commutation and diminution provided,” etc.
It does not appear that appellants called the judge’s attention to this matter in any way or made any application to him on the subject. Under such circumstances, we do not feel called upon to reverse the judgment. State vs. Benjamin, 7 An. 47; State vs. Romano, 37 An. 98; State vs. Johnson, 33 An. 889.
It is doubtful if the judge’s omission prejudices defendant’s right under the statute, and they will no doubt find means to secure its benefit.
Rehearing refused.